- IDEA-HTML Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Acquired Sales Corp. a Nevada corporation (the Company) on Form 10-K for the period ending September 30, 2009 as filed with the Securities and Exchange Commission (the Report) I, Gerard M. Jacobs, Principal Financial Officer hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that, to my knowledge: a. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and b. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Gerard M. Jacobs Gerard M. Jacobs (Principal Financial Officer) Dated December 30, 2009
